ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Blue Bay Construction Company BBC           )      ASBCA No. 60893
                                            )
Under Contract No. W5K9UR-10-C-7086         )

APPEARANCE FOR THE APPELLANT:                      Mr. Sakhi Mohammad
                                                    General Director

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Elinor Kim, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       By Order dated 12 December 2016, the Board requested that appellant provide a
copy of the claim it had submitted to the contracting officer prior to the filing of this
appeal. In response, appellant indicated that it desires to submit its claim to the
contracting officer for decision. The government provided appellant with the contact
information for the cognizant contracting officer. By Order dated 16 December 2016, the
Board informed the parties that it intended to dismiss the appeal unless either party
objected within 14 days of the date of the Order. The Board has not received an
objection from either party. It appears that appellant has submitted a claim to the
contracting officer by email dated 24 December 2016.

       Accordingly, this appeal is dismissed without prejudice to a subsequent appeal
from the contracting officer's denial, or deemed denial, of the contractor's claim.

       Dated: 6 January 2017




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60893, Appeal of Blue Bay
Construction Company BBC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2